Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered. Claims 1, 3-11, and claims 13-20 remain pending in the application. Claims 1, 3-6, 8-11, 13-16, and 18-20 have been amended. Claims 2 and 12 have been canceled. 
Applicant’s arguments filed on 6/28 have been fully considered but they are not persuasive. Applicant argues that the prior art of record does not expressly disclose “obtaining, by the augmented reality display device, biometric data of a user when the user wears the augmented reality display device.” 
The examiner respectfully disagrees. The prior art Warrier discloses an augmented reality display device that is able to identify a user based on their biometric data when it is worn, see at least (Warrier 62). In this example, the wearable device can be a watch, bracelet, anklet and glasses, etc. Therefore, the examiner maintains their 35 U.S.C. 102(a)(1) rejection accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warrier (US 20160103984 A1) hereinafter Warrier.
Regarding, claim 1, Warrier teaches a method:
A method for performing data decryption, the method being implemented by at least one processor that is in communication with an augmented reality display device, the method comprising: obtaining, by the augmented reality display device, biometric data of a user when the user wears the augmented reality display device; (“An AR device may be a mobile device or a wearable device. Examples of a form of a wearable device may include, but not limited to, a watch, bracelet, anklet and glasses.” (0062))
identifying, by the at least one processor and based on the biometric data, the user of the augmented reality display device; (“An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document (0062)”
obtaining, by the at least one processor, access rights information that relates to the user;” (In the example shown in FIG. 1, a sender S may encrypt a document using the encryption device 10 and send the encrypted document to a receiver R. The receiver R may decrypt the encrypted document sent by the sender S using the decryption device 20 (0051).”)
scanning, by the at least one augmented reality display device, a set of encrypted information; (“When the electronic document E is sent to the receiver device 30, the receiver R can view the encrypted content of the document by making the receiver device 30 display the encrypted content of the document on its screen (0059)”)
using, by the at least one processor, the obtained access rights information to determine whether the user is authorized to access the set of encrypted information; (“The decryption device 20 may be configured to decrypt an encrypted document. For example, the decryption device 20 may capture an image of at least a portion of the document, detect biometric information of the receiver R and decrypt the document using the captured image and the detected biometric information. The decryption device 20 may then present the decrypted document to the receiver R.” (0061) The device will only show the decrypted information to the person who has the ability to decrypt the information with their own access rights)
using, by the at least one processor, the obtained access rights information to determine whether the user is authorized to access the set of encrypted information; (“The decryption device 20 may be configured to decrypt an encrypted document. For example, the decryption device 20 may capture an image of at least a portion of the document, detect biometric information of the receiver R and decrypt the document using the captured image and the detected biometric information. The decryption device 20 may then present the decrypted document to the receiver R.” (0061))
when a determination that the user is authorized to access the set of encrypted information is made, accessing, by the at least one processor, a decryption key that is associated with the set of encrypted information; (“The decryption device 20 may be configured to decrypt an encrypted document. For example, the decryption device 20 may capture an image of at least a portion of the document, detect biometric information of the receiver R and decrypt the document using the captured image and the detected biometric information. The decryption device 20 may then present the decrypted document to the receiver R.” (0061))
decrypting, by the at least one processor, at least a portion of the set of encrypted information by using the accessed decryption key; “the decryption module 260 may generate the decryption key in step S24 from the detected biometric information. After step S24, the processing proceeds to step S26.” (0091) “In step S26, the decryption module 260 determines whether the decryption has been successful. If the user who has provided the biometric information is the intended receiver R of the document, the decryption would be successful.” (0092)
and displaying, on the augmented reality display device, the decrypted portion of the set of encrypted information. (“An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document.” (0062))

Regarding claim 3, Warrier teaches all of the features with respect to
claim 1 and 2 as outlined above. Warrier further teaches:
The method of claim 1, wherein the obtaining the biometric data comprises scanning a retina of the user. “In another example, when a pattern of an iris or retina is used as the biometric information for encryption, (0065)”

Regarding claim 4, Warrier teaches all of the features with respect to
claim 1 and 2 as outlined above. Warrier further teaches:
The method of claim 1, wherein the obtaining the biometric data comprises obtaining voice data that relates to the user, (“As stated above, the biometric information may include features… a voiceprint (0082)”)
and the using the obtained biometric data comprises using a voice recognition technique with respect to the obtained voice data. (“or an image of a voice print may alternatively or additionally store in the database 50. The encryption device 10 may extract features from the image data stored in the database 50 and use the extracted features for obtaining the encryption key. (0122)”

Regarding claim 5, Warrier teaches all of the features with respect to
claim 1 and 2 as outlined above. Warrier further teaches:
The method of claim 1, wherein the obtaining the biometric data comprises obtaining fingerprint data that relates to the user. (“For example, the biometric information may be obtained from a fingerprint” (0053))

Regarding claim 6, Warrier teaches all of the features with respect to
claim 1 as outlined above. Warrier further teaches:
The method of claim 1, further comprising scanning, by the at least one processor, bar code data that relates to the set of encrypted information, (“Further, in case the decryption device 20 is implemented using an AR device, in step S16, the output module 144 may include in the output document a marker to be detected by the AR device. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))
and using the scanned bar code data to identify the decryption key that is associated with the set of encrypted information. (“The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))

Regarding claim 7, Warrier teaches all of the features with respect to
claims 1 and 6 as outlined above. Warrier further teaches:
The method of claim 6, wherein the bar code data comprises a Quick Response (QR) code. (“The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))

Regarding claim 8, Warrier teaches all of the features with respect to
claims 1 as outlined above. Warrier further teaches:
The method of claim 1, wherein the set of encrypted information comprises a printable document that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the printable document. (“For instance, the output module 144 may instruct the printer 60 to print the encrypted document on paper. Further, in case the decryption device 20 is implemented using an AR device, in step S16, the output module 144 may include in the output document a marker to be detected by the AR device.” (0085))

Regarding claim 9, Warrier teaches all of the features with respect to
claims 1 as outlined above. Warrier further teaches: 
The method of claim 1, wherein the set of encrypted information comprises image data that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the image data. (“The marker can be a trigger for the AR device to know what content and when to display the content. For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085) A logo, text, barcode, or QR code in regards to broadest reasonable interpretation is being considered image data in this regard.)
Regarding, claim 11, Warrier teaches a method:
A computing apparatus configured to implement an execution of a method for performing data decryption upon data to be displayed on an augmented reality display device, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the augmented reality display device is configured to: obtain biometric data of a user when the user wears the augmented reality display device, and scan a set of encrypted information; (“An AR device may be a mobile device or a wearable device. Examples of a form of a wearable device may include, but not limited to, a watch, bracelet, anklet and glasses.” (0062) “When the electronic document E is sent to the receiver device 30, the receiver R can view the encrypted content of the document by making the receiver device 30 display the encrypted content of the document on its screen (0059)”)
wherein the processor is configured to: identify a user of the augmented reality display device based on the biometric data; (“An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document (0062)”
obtain access rights information that relates to the user;” (In the example shown in FIG. 1, a sender S may encrypt a document using the encryption device 10 and send the encrypted document to a receiver R. The receiver R may decrypt the encrypted document sent by the sender S using the decryption device 20 (0051).”)
using, by the at least one processor, the obtained access rights information to determine whether the user is authorized to access the received set of encrypted information; (“The decryption device 20 may be configured to decrypt an encrypted document. For example, the decryption device 20 may capture an image of at least a portion of the document, detect biometric information of the receiver R and decrypt the document using the captured image and the detected biometric information. The decryption device 20 may then present the decrypted document to the receiver R.” (0061) The device will only show the decrypted information to the person who has the ability to decrypt the information with their own access rights)
using, by the at least one processor, the obtained access rights information to determine whether the user is authorized to access the set of encrypted information; (“The decryption device 20 may be configured to decrypt an encrypted document. For example, the decryption device 20 may capture an image of at least a portion of the document, detect biometric information of the receiver R and decrypt the document using the captured image and the detected biometric information. The decryption device 20 may then present the decrypted document to the receiver R.” (0061))
when a determination that the user is authorized to access the set of encrypted information is made, access a decryption key that is associated with the set of encrypted information; (“The decryption device 20 may be configured to decrypt an encrypted document. For example, the decryption device 20 may capture an image of at least a portion of the document, detect biometric information of the receiver R and decrypt the document using the captured image and the detected biometric information. The decryption device 20 may then present the decrypted document to the receiver R.” (0061))
decrypt at least a portion of the set of encrypted information by using the accessed decryption key (“the decryption module 260 may generate the decryption key in step S24 from the detected biometric information. After step S24, the processing proceeds to step S26.” (0091) “In step S26, the decryption module 260 determines whether the decryption has been successful. If the user who has provided the biometric information is the intended receiver R of the document, the decryption would be successful.” (0092))
and display, on the augmented reality display device, the decrypted portion of the set of encrypted information. (“An AR device as an example of the decryption device 20 may capture an image of at least a portion of the encrypted document as the user views the document with the AR device, decrypt the document using biometric information of the user and provide the user with an augmented view of the decrypted document.” (0062))

Regarding claim 13, Warrier teaches all of the features with respect to claim 11 and 12 as outlined above. Warrier further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to scan a retina of the user. (“In another example, when a pattern of an iris or retina is used as the biometric information for encryption, (0065)”)

Regarding claim 14, Warrier teaches all of the features with respect to claim 11 and 12 as outlined above. Warrier further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to obtain voice data that relates to the user (“As stated above, the biometric information may include features… a voiceprint” (0082))
and to use a voice recognition technique with respect to the obtained voice data to identify the user. (“or an image of a voice print may alternatively or additionally store in the database 50. The encryption device 10 may extract features from the image data stored in the database 50 and use the extracted features for obtaining the encryption key. (0122)”

Regarding claim 15, Warrier teaches all of the features with respect to claim 11 and 12 as outlined above. Warrier further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to obtain fingerprint data that relates to the user. (“For example, the biometric information may be obtained from a fingerprint” (0053))

Regarding claim 16, Warrier teaches all of the features with respect to claim 11 as outlined above. Warrier further teaches:
The computing apparatus of claim 11, wherein the processor is further configured to scan bar code data that relates to the set of encrypted information (“Further, in case the decryption device 20 is implemented using an AR device, in step S16, the output module 144 may include in the output document a marker to be detected by the AR device. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))
and using the scanned bar code data to identify the decryption key that is associated with the set of encrypted information. (“The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))

Regarding claim 17, Warrier teaches all of the features with respect to claims 11 and 16 as outlined above. Warrier further teaches:
The computing apparatus of claim 16, wherein the bar code data comprises a Quick Response (QR) code. (“The marker may be any unique design such as a logo, text, barcode or QR code.” (0085))

Regarding claim 18, Warrier teaches all of the features with respect to claims 11 as outlined above. Warrier further teaches:
The computing apparatus of claim 11, wherein the set of encrypted information comprises a printable document that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the printable document. (“For instance, the output module 144 may instruct the printer 60 to print the encrypted document on paper. Further, in case the decryption device 20 is implemented using an AR device, in step S16, the output module 144 may include in the output document a marker to be detected by the AR device.” (0085))

Regarding claim 19, Warrier teaches all of the features with respect to claims 11 as outlined above. Warrier further teaches: 
The computing apparatus of claim 11, wherein the set of encrypted information comprises image data that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the image data. (“The marker can be a trigger for the AR device to know what content and when to display the content. For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker. The marker may be any unique design such as a logo, text, barcode or QR code.” (0085) A logo, text, barcode, or QR code in regards to broadest reasonable interpretation is being considered image data in this regard.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over Warrier in view of Piemonte (US 20180293771 A1) hereinafter Piemonte.
Regarding claim 10, Warrier teaches all of the features with respect to claim 1 as outlined above.
Warrier further teaches: 
wherein the set of encrypted information comprises data that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the data (“For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker.” (0085) This marker as previously mentioned, can be a logo, text, barcode or QR code that can be used as a code to determine whether the document should be decrypted or not.)
Warrier does not appear to teach does not appear to teach that the data is streaming video data. However, in an analogous art, Piemonte teaches about an augmented reality device and this device has the capability of using video streaming, teaches the method further comprising: 
The method of claim 1, wherein the set of information comprises streaming video. (“For example, augmented reality could include a real-time video feed 1 with audio captured without intentional modification by a camera and microphone in combination with an extraneous graphic, mask, text, animation, filter, noise, vibration, etc. that positionally tracks the underlying real-life subject matter.” (0028))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the application host of Warrier with the application host disclosed by Piemonte.
It would have been obvious to modify the application host of Warrier with the real-time video feed of Piemonte in order to be able to have specific people to be able to see the specified information as “their user name or other identifying information, such as phone number, user id…” (Piemonte 0094) could be seen and potentially be compromised.  	
Regarding claim 20, Warrier teaches all of the features with respect to claim 10 as outlined above.
Warrier further teaches: 
wherein the set of encrypted information comprises data that includes a code that is usable for determining whether the user is authorized to access a decrypted version of the data (“For instance, the AR device functioning as the decryption device 20 can start processing for decrypting the encrypted document when the AR device detects the marker.” (0085) This marker as previously mentioned, can be a logo, text, barcode or QR code that can be used as a code to determine whether the document should be decrypted or not.)
Warrier does not appear to teach does not appear to teach that the data is streaming video data. However, in an analogous art, Piemonte teaches about an augmented reality device and this device has the capability of using video streaming, teaches the method further comprising: 
The computing apparatus of claim 11, wherein the set of information comprises streaming video data. (“For example, augmented reality could include a real-time video feed 1 with audio captured without intentional modification by a camera and microphone in combination with an extraneous graphic, mask, text, animation, filter, noise, vibration, etc. that positionally tracks the underlying real-life subject matter.” (0028))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the application host of Warrier with the application host disclosed by Piemonte.
It would have been obvious to modify the application host of Warrier with the real-time video feed of Piemonte in order to be able to have specific people to be able to see the specified information as “their user name or other identifying information, such as phone number, user id…” (Piemonte 0094) could be seen and potentially be compromised.  	
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUSTIN W COLLIER/Examiner, Art Unit 2499                                                                                                                                                                                                        

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499